Case 20-00423   Doc 1   Filed 12/22/20 Entered 12/22/20 14:50:48   Desc Main
                           Document    Page 1 of 6
Case 20-00423   Doc 1   Filed 12/22/20 Entered 12/22/20 14:50:48   Desc Main
                           Document    Page 2 of 6
Case 20-00423   Doc 1   Filed 12/22/20 Entered 12/22/20 14:50:48   Desc Main
                           Document    Page 3 of 6
Case 20-00423   Doc 1   Filed 12/22/20 Entered 12/22/20 14:50:48   Desc Main
                           Document    Page 4 of 6
Case 20-00423   Doc 1   Filed 12/22/20 Entered 12/22/20 14:50:48   Desc Main
                           Document    Page 5 of 6
Case 20-00423   Doc 1   Filed 12/22/20 Entered 12/22/20 14:50:48   Desc Main
                           Document    Page 6 of 6
